THIN CATHODE FOR MICRO-BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 11/9/2021:
Claims 1, 8-10, 12, and 18-20 have been amended; claim 16 has been cancelled. No new matter has been entered.
Previous rejections under 35 USC 112(a), (b), 102(a)(1) and 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 9, 10, and 18-20 were rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. Claims 9, 10, and 18-20 were rejected under 35 U.S.C. §112(b) as being indefinite for failing to point out and distinctly claim the subject matter of the invention. Claims 1, 2, 5, and 11 were rejected under 35 U.S.C. §102(a) as being anticipated by WO 2015/153995 to Xu et al. Claims 3 and 4 were rejected under 35 U.S.C. § 103 as being unpatentable over Xu, in view of U.S. Patent Pub. No. 2015/0229012 to Toyoda et al. Claims 6, 12, and 15 were rejected under 35 U.S.C. §103 as being unpatentable over Xu, in view of CN 106469825 to Zhang et al. (hereinafter 
Applicant’s amendments made to claims 9, 10, and 18-20 have overcome the rejections under 35 USC 112(a) and (b) and as such the rejections have been withdrawn.
Applicant has amended claim 1 with the previously determined allowable subject matter of claim 16 which is capable of overcoming art rejections made under 35 USC 102(a)(1) and 103. Claims 1-15 and 17-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729